Title: From John Adams to Edmund Jenings, 28 January 1783
From: Adams, John
To: Jenings, Edmund


Sir,
Paris Jany. 28th. 1783.

I am happy to find by your favor of the 23d. that You are safely arrived after a good Journey.
It is best I believe that nothing should be said between You two about the Affair in which both have been perfectly innocent. If You go I wish You a good Journey, but cannot warrant You against fresh troubles—for neither the Innocence nor Virtue of Angels would be a Security against them in a World, which abounds with so many mischievous Spirits.
Your own Sentiments are so just & so well reasoned upon public Affairs, that You can go no where without doing good, & it would be ridiculous in me to advise You.
The whole System of my Politicks is summarily comprehended in your own Precept vizt. “Make & keep Independence independent”— Every Step to that End is a wise one, & every Appearance to the contrary is Mischief—
I can answer for myself, & I believe for many others— For myself, I have hitherto lived an independant Man, and it is my intention to die so.—
The Paper You ask for, if it is in being, is many hundreds of Miles from me, & cannot be come at but by myself—
I congratulate You upon the Signature of the Preliminaries and the Armistice on the 20th. You may insert these three Commissions in the English Papers or Remembrancer as soon as You please— Dr. Franklin has written a fresh Resignation to Congress, as his Son tells me.
With great Esteem & Affection, I have the honor &c